Citation Nr: 1451650	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for a left shoulder disability.  

3. Entitlement to service connection for a right shoulder disability.  

4. Entitlement to service connection for a left ankle disability.  	

5. Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 1993, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for left and right ankle disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's cervical strain was incurred in service.  

2. A chronic left shoulder disability was not manifested in service; arthritis of the left shoulder was not manifested in the first year following the Veteran's discharge from active duty; and his left shoulder disability is not shown to be related to his service.

3. A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the first year following the Veteran's discharge from active duty; and his right shoulder disability is not shown to be related to his service.


CONCLUSIONS OF LAW

1. Service connection for cervical strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2. Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  
3. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in July 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in December 2009.  The Board finds the examination report adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran asserts that his disabilities are related to his frequent strenuous activities in service (carrying heavy loads over rough and uneven terrain), and injuries sustained in two car accidents and from being assaulted by fellow servicemen in service.  He asserts that treatment of his pain by corpsmen was not recorded in his STRs, and that complaints about pain in service were discouraged.  

The Veteran's STRs show that in October 1991, he was seen for a stiff neck and not being able to lift his right arm following a fight with fellow servicemen in a dance club; the diagnosis was muscle trauma.  His neck complaints resolved several days later.  In March 1992, he was seen for neck and left arm pain following a motor vehicle accident; X-rays of the cervical spine were negative; the diagnoses were cervical strain and left bicipital tendonitis.  He continued to have overall body aches for several weeks with the left bicipital tendonitis resolving.  In June and July 1992, he was seen following a motor vehicle accident; the diagnosis was cervical strain.  

On April 1992 examination, clinical evaluation of the spine, lower extremities, and upper extremities was normal.  In an April 1992 report of medical history, the Veteran denied arthritis, painful or "trick" shoulder, recurrent back pain, and foot trouble.  

A September 1992 line of duty investigation report reflects that the Veteran was involved in a motor vehicle accident in June 1992 and sustained a cervical strain.

On June 1993 service separation examination, clinical evaluation of the upper extremities was normal.  It was noted that the Veteran was involved in a motor vehicle accident in June 1992 with "recurrent back muscle strain," specifically noted as recurrent lumbar strain secondary to heavy lifting and recurrent auto accidents with radicular symptoms.  The examination report is otherwise silent regarding complaints, findings, or diagnosis related to the shoulders.  

VA treatment records show complaints of neck and shoulder pain; a history of a motor vehicle accident in June 1992; a September 2009 diagnosis of osteoarthritis of the neck and shoulders; and that December 2011 X-rays of the cervical spine were normal.  

On December 2009 VA examination, the Veteran reported that he has had persistent neck pain since service, flare-ups of neck pain, and stiffness in his neck 2-3 times a month affecting the shoulders; the diagnosis was cervical thoracic strain.  He reported that he continued to have pain in both shoulders with heavy lifting or overhead activities, which occurs several times a week and lasts up to several hours; the diagnosis was bilateral bicipital tendinitis.  The examiner opined that "[i]t is less likely as not that the veteran's neck, bilateral shoulders,...and bilateral ankle conditions are the same as or a result of the motor vehicle accident and treatment shown during active duty."  The examiner explained that the Veteran was treated for neck pain following one of the accidents; however, there was no evidence that there was any continuity of neck pain thereafter, and it was not mentioned on the separation examination.  He was treated for pain in each shoulder, each on one occasion, and there was no indication of any chronic problems with, or significant injury to, the shoulders during service.  
Cervical Spine

It is not in dispute that the Veteran has a cervical spine disability, as cervical strain was diagnosed on December 2009 VA examination.  It is also not in dispute that he sustained cervical spine injuries in service.  What he must still show to substantiate his claim of service connection for a cervical spine disability is a nexus between such disability and the injury in service.  

One way of establishing service connection is by showing that a disability had its onset in service and has persisted since.  The Veteran states that he has had recurrent neck pain and stiffness since service/injuries therein.  He is competent to observe and report such symptoms, and the Board finds no reason to question the credibility of his accounts.  

The December 2009 VA examiner opined that the Veteran's cervical strain is less likely than not related to service because he was treated for neck pain following one of the accidents, but there was no evidence that there was any continuity of neck pain thereafter, and it was not mentioned on the separation examination.  However, this opinion is premised on a factual background that is incomplete, and therefore cannot be dispositive.  Specifically, STRs show that he had a stiff neck following a fight in October 1991 and injured his neck in two separate motor vehicle accidents, in March and June 1992; in other words, the STRs document 3 neck injuries.  Such recurrence of neck injuries suggests an ongoing process, and supports the Veteran's accounts of continuity.  Although the separation examination report notes only lumbar strain, it is quite plausible that (as alleged) a back disability was specifically noted, while neck problem was not, because the back presented a more significant problem.  Resolving any remaining doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102), the Board concludes that it is reasonably shown that a cervical strain was incurred in service and has persisted since.  Accordingly, all of the requirements for establishing service connection are met; service connection for cervical strain is warranted.  



Left and Right Shoulders

It is not in dispute that the Veteran has bilateral bicipital tendinitis, as such disability was diagnosed on December 2009 VA examination.  It is also not in dispute that the Veteran had left bicipital tendonitis and an injury to his right arm in service.  He asserts that he has had persistent pain in both shoulders with heavy lifting and overhead activities; and is competent to observe and report such symptoms.  However, his STRs are silent for any further complaints, treatment, findings, or diagnosis related to the left shoulder after March 1992 or related to his right shoulder after October 1991.  On June 1993 service separation examination, clinical evaluation of his upper extremities was normal; the examination report is silent for any complaints of persistent shoulder pain, although it notes other unrelated conditions.  Furthermore, the initial postservice clinical notation of shoulder pain was in September 2009 (more than 16 years following his separation from service), a factor that also weighs against a finding of service connection.  The Board finds the Veteran's statements that he has had persistent shoulder pain continually since service self-serving, and not credible; such reports were not noted postservice prior to his seeking service connection for such disability.  

Arthritis of the either shoulder is not shown to have been manifested in the Veteran's first postservice year; he does not allege otherwise.  Therefore, service connection for shoulder arthritis on a presumptive basis (as a chronic disease under 38 C.F.R. § 3.309(a)) is not warranted.  

Therefore, to establish service connection for left and/or right bicipital tendonitis the Veteran must present evidence of a nexus between such disabilities and his service.  The only competent evidence in the record that addresses the matter of such a nexus is in the December 2009 VA examiner's opinion, which is against the Veteran's claims.  The examiner opined that it is less likely than not that the Veteran's bilateral shoulder disabilities are related to his service.  As the examiner expressed familiarity with the entire record and included supporting  rationale with citation to the factual record, the Board finds the December 2009 VA examiner's opinion to be probative evidence.  In the absence of competent evidence to the contrary, the Board finds it persuasive.  
The Board has considered the Veteran's statements that he believes his bilateral bicipital tendonitis is related to his service; however, he is a layperson and has not presented competent (medical opinion/textual) evidence supporting his theory that there is a nexus between his current shoulder disabilities and his service/complaints and activities therein.  Consequently, his opinion in this matter is not competent evidence.  

In conclusion, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's left or right bicipital tendonitis and his service or any injury therein, and therefore, against his claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply; these claims must be denied.  


ORDER

Service connection for a cervical strain is granted.  

The appeal seeking service connection for a left shoulder disability is denied.  

The appeal seeking service connection for a right shoulder disability is denied.  


REMAND

As the December 2009 VA examiner's opinion did not address the Veteran's allegations that his bilateral ankle disabilities are related to repetitive action injuries in service (trekking in rough terrain carrying heavy equipment), a remand for an addendum opinion addressing such contentions is necessary.  

Furthermore, the most recent records of VA treatment are from February 2012.  As VA treatment records are constructively of record, and may contain information pertinent to the Veteran's claims, they must be sought.  

The case is REMANDED for the following:

1.  The AOJ must secure complete clinical records of all VA evaluations and/or treatment the Veteran has received for his ankles since February 2012.  

2. Thereafter, the AOJ should return the entire record to the December 2009 VA examiner for review and an addendum opinion as to whether or not the Veteran's bilateral ankle disability is related to his service, and in particular, repetitive motion injuries therein.  The entire record, including this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

What is the likely etiology for the Veteran's right and left ankle disabilities?   Specifically, is it at least as likely as not (a 50% or better probability) that either is related to his service/injury therein (i.e., from the cumulative effect of frequent of frequent strenuous activities, such as frequent carrying of heavy loads over rough and uneven terrain)?  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

If the December 2009 VA examiner is unavailable to provide the addendum opinion sought, the AOJ should arrange for another orthopedist to review the record and provide the opinion.  

3. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


